In an action sounding in quantum meruit to recover the value of work, labor and services performed for, and materials supplied to, the defendants, the defendants appeal from a judgment of the Supreme Court, Queens County (Leviss, J.), dated June 29, 1987, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal amount of $24,119.03.
Ordered that the judgment is affirmed, with costs.
The plaintiff was properly awarded its expenditures for the work, labor and services, and materials it furnished to the defendants, who failed to make periodic payments as required by the contract (see, Meyers v Town of Coxsackie, 139 AD2d 855, 856; Paterno & Sons v Town of New Windsor, 43 AD2d 863, 864; Patten v Mi-Cal-Co Inc., 26 AD2d 497, 498).
We have considered the defendants’ remaining contentions *600and find them to be without merit. Brown, J. P., Eiber, Kooper and Balletta, JJ., concur.